127 F.3d 1104
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Akua ASARE, Plaintiff-Appellant,v.CASA DESCANSO CONVALESCENT HOSPITAL, a CaliforniaCorporation;  Prestige Property Management Inc., aCalifornia Corporation;  Maria Regalado, an individual, ZsaZsa Wible, an individual, Georgiana Tucci, an individual,Susanna Cabrera, an individual, Defendants-Appellees.
No. 96-56295.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

Appeal from the United States District Court for the Central District of California Stephen V. Wilson, District Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Akua Asare appeals pro se the district court's grant of summary judgment for defendants in her civil action alleging discrimination and harassment on the basis of race and national origin in violation of federal and state law as well as various state-Law tort claims.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1395), and we affirm.


3
Asare did not file an opposition to defendants' summary judgment motion.  The district court reviewed the materials submitted by defendants to determine whether they demonstrated the absence of a genuine issue of material fact.  Upon our review of the record, we conclude that the district court did not err by granting summary judgment for defendants.  See Henry v. Gill Indus.   983 F.2d 943, 949-50 (9th Cir.1993).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3